United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
DEPARTMENT OF STATE, INTERNATIONAL
BOUNDARY & WATER COMMISSION,
OFFICE OF COMMISSIONER, Mercedes, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1892
Issued: March 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 10, 2007 appellant filed a timely appeal from October 11, 2006 and June 22,
2007 decisions of the Office of Workers’ Compensation Programs, denying her claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that her emotional
condition was causally related to a compensable employment factor.
FACTUAL HISTORY
On July 28, 2006 appellant, then a 56-year-old supply clerk, filed an occupational disease
claim alleging that she sustained an emotional condition beginning on February 20, 2000
causally related to factors of her employment. She alleged that her condition was caused by

harassment and a hostile work environment which she attributed to retaliation after she filed a
whistle-blower report and discrimination complaints with the employing establishment and the
Equal Employment Opportunity (EEO) Commission. Appellant contended that she was unfairly
charged with being absent without leave (AWOL), had to use sick leave when she experienced
headaches and had no sick leave balance, and was subject to unwarranted disciplinary actions
such as suspensions. In EEO complaints, she alleged that management treated her unfairly in
matters involving timesheets, leave, training and promotions. Appellant alleged that the
managers defamed her when she applied for a job with another government agency. She
submitted copies of disciplinary actions, including March 8, 2000 and September 23, 2003
suspensions and February 28, 2000 and July 26, 2006 notices of proposed suspension.
In decisions dated January 3, 2002 to August 28, 2006, the employing establishment
denied appellant’s complaints of discrimination. In decisions dated July 4, 2002 to August 25,
2004, the EEO Commission determined that appellant failed to establish her claims of
discrimination and a hostile work environment against the employing establishment.
Appellant submitted medical reports which diagnosed depression related to work stress.
By decision dated October 11, 2006, the Office denied appellant’s claim on the grounds
that the evidence failed to establish that she sustained an emotional condition causally related to
a compensable factor of employment.
On October 14, 2006 appellant requested an oral hearing that was held on April 12, 2007.
By decision dated June 22, 2007, an Office hearing representative affirmed the
October 11, 2006 decision.1
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.3

1

Subsequent to the June 22, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

5 U.S.C. §§ 8101-8193.

3

Lillian Cutler, 28 ECAB 125 (1976).

2

Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.4
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.5 When a claimant fails to implicate a
compensable factor of employment, the Office should make a specific finding in that regard. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor.6 As a rule, allegations alone by a claimant are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by the evidence.7 Where the claimant alleges compensable factors of employment,
she must substantiate such allegations with probative and reliable evidence.8 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, then the Office must base its decision on an analysis of the medical
evidence.9
ANALYSIS
Appellant alleged that her emotional condition was due to a number of employment
factors. She alleged that the employing establishment defamed her when she applied for a job
with another government agency. However, she submitted insufficient evidence to establish this
allegation as factual. Therefore, the allegation of defamation is not established as a compensable
factor of employment.
A number of appellant’s allegations concern personnel or administrative matters. The
Board has held that an administrative or personnel matter will be considered to be an
employment factor only where the evidence discloses error or abuse on the part of the employing
establishment.10 In determining whether the employing establishment erred or acted abusively,
the Board has examined whether the employing establishment acted reasonably.11 Appellant
4

Michael Thomas Plante, 44 ECAB 510 (1993).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Margaret S. Krzycki, 43 ECAB 496 (1992).

7

See Charles E. McAndrews, 55 ECAB 711 (2004).

8

Joel Parker, Sr., 43 ECAB 220 (1991).

9

See Charles D. Edwards, 55 ECAB 258 (2004).

10

Id.

11

Janice I. Moore, 53 ECAB 777 (2002).

3

alleged that she was unfairly charged with being AWOL, had to use sick leave when she
experienced headaches and had no sick leave balance, and was subject to unwarranted
disciplinary actions. The record shows that she filed numerous complaints with the employing
establishment and the EEO Commission. However, none of these complaints were resolved in
her favor. The employing establishment and EEO decisions found that appellant failed to
provide sufficient evidence of error or abuse in the handling of various administrative or
personnel matters, including timesheets, the use of leave, training, promotions and disciplinary
actions. Appellant failed to provide sufficient evidence to establish error or abuse in
management’s handling of administrative and personnel matters. Therefore, these allegations are
not deemed compensable employment factors.12
Appellant alleged that she was harassed and discriminated against at the employing
establishment. Mere perceptions of harassment or discrimination are not compensable under the
Act. Appellant’s burden of proof is not discharged with allegations alone. She must support her
allegations with probative and reliable evidence.13 Appellant alleged that her emotional
condition was caused by harassment and discrimination which she attributed to retaliation after
she filed a whistle-blower report and discrimination complaints with the employing
establishment and the EEO Commission. However, the EEO decisions found insufficient
evidence to support her allegations of harassment and discrimination by the employing
establishment. There is insufficient evidence of record that the employing establishment
harassed appellant or treated her unfairly. Therefore, the allegations of harassment and
discrimination are not deemed to be compensable employment factors.14
CONCLUSION
The Board finds that appellant failed to establish that her emotional condition was
causally related to a compensable factor of employment.

12

Charles D. Edwards, supra note 9.

13

Cyndia R. Harrill, 55 ECAB 522 (2004).

14

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Barbara J. Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB
299 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 22, 2007 and October 11, 2006 are affirmed.
Issued: March 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

